Title: From John Quincy Adams to Abigail Smith Adams, 7 November 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My Dear Mother
					Boston House Ealing Novbr 7th. 1815
				
				After I had closed my last Letter to you dated 1st. October, I received on the same day your favour of the 30th. August, and some day’s afterwards the collection of Pamphlets on the late Trinitarian controversy, they were brought as far as Liverpool by Mr. Cary, who survived the Passage across the Atlantic, but who was not destined to reach London alive. he died at Royston on the road from Liverpool, the 22d of October. Mrs. Cary is with her Relations at Islington, my own situation which obliges me to use the assistance of my Wifes eyes and hands, for the purpose of writing to you; has prevented me from calling upon her.It is nearly a month since an accidental hurt in my eight hand disabled me from writing for about ten days. During the interval finding myself bereft of my usual occupation, I employed the leisure thus forced upon me in reading. After having gone through your trinitarian pamphlets which mused and amused me not a little, I laid hold of Tuckers light of Nature, a mountain of metaphysics, in seven volumes ponderous and vast, which my father had directed me to procure for him, and which lay by me waiting for a conveyance to him. The Author of this Book spent his life in pursuing the light of nature and like the great Poet“He saw but dazzled with excess of lightClosed his eyes in endless night.”I know not whether it be that there is in the pursuit of the light of nature something which necessarily leads to blindness but Mr. Tucker or as he quaintly and fantastically calls himself Mr. Search has almost brought upon me the penalty with which he was visited himself. I had followed his glowworm light nearly to the middle of his third volume when an inflamation in my right eye compelled me to abandon his pursuit and confined me to grope in a dark chamber eight day’s and when by the means of half a dozen leaches and a blister under the ear that had been partially reduced it fell foul of my right eye and though with less violence has confined me again nearly eight days longer. I have had the satisfaction however of being assured by the Surgeon who has attended me and by an eminent Occulist whom I have consulted that the complaint has been altogether superficial and that the Vision has been in no manner affected both my eyes are now reduced to nearly to their ordinary dimensions I can  again hold the blessed light of the Sun and I hope in another week to be able, to resume the usual course of my occupations.I have unfortunately not been the only invalid of the family we have been obliged to take John from School and to keep him at home, almost the whole of the time for the last six weeks. He has had a slow irregular intermitting fever, from which he is not yet entirely recovered. Charles’s health is also far from being firm, but he has remained with few intervals at School.There was a performance of one of the Terrences plays by some of the Pupils at the School the last week in September; on being present at this exhibition, George felt his ambition so strongly stimulated, that he requested to be placed there with his Brothers, and has accordingly constantly attended from that time but comes home to sleep every night; it has already been of considerable advantage to him, and having now the spar of emulation to excite him, he is pursuing his Classical studies with all the natural ardor of his disposition.The political atmosphere both in Europe and America for the first time within my remembrance presents the aspect of an almost total calm—France the cause on the occasion of all the great turmoils of the last five and twenty years is bound and pinioned while the  allied Kings in combination with their instruments the Bourbons are carefully drawing out her nails and extracting her teeth to take from her all the means for of doing future mischief. with all her Fortresses surrendered to  enemies with a hundred and fifty thousand of them fastened upon her for five years and with the Bourbons and Legitimacy nailed and clinched upon her in perpetuity his fate appears to be fixed past redemption. yet the Bourbons cannot sit easy in their places without resorting to the same measures which immortalized their predecessor Robespierre. while with one hand they are covering France with Bastiles with the other they are annihilating every vestige of the freedom of the Press and as if the violence of Political passions were not sufficiently furious to glut their revenge they have called up the more direful spirit of religious discord to satiate their insatiable rancour.The other branches of the same hopeful family are pursuing in Spain and Naples a similar career and the authority of the two Ferdinands has recently acquired additional stability by the failure of a feeble and ill concerted attempt at insurrection in Spain by Parties and by a still more senceless attempt at the invasion of Naples by Marat both of which were defeated almost with out an effort and extinguished in the blood of those rash adventurers.Since the accounts which we have received of the dreadful Storm of the 23d September we are unusually anxious to hear from you I hope you will continue to send me the sequel of the Trinitarian Controversy for I take it for granted that it will not stop where I now have it that is at Mr. Worcesters second Letter to Mr Channing as yet the Trinitarians seem to me to have the advantage of the argument for while  adversaries are aiming to make the contest merely personal. they, more consistently as I think cling to the question of the Doctrine. I wish Mr. Channing or any of his friends who may enter the lists would shew as that the very essence of christianity is not dependant upon the true nature and character of the person of Christ.I am dear Mother ever faithfully yours
				
					John Quincy Adams.
				
				
			